DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Claims 1-20 are rejected.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 9/22/20, 11/30/20, and 12/15/20 have been considered by the Examiner and made of record in the application file. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over “Enabling Enhanced Paging Of Stationary Terminal Devices In A Cellular Mobile Communication Network” bu Wehmeier and Breuer US20120282925 A1 (“Wehmeier”) in view of “Apparatus And Method For Multiple Pagings In Broadband Wireless Communication System” by Xu et al., US 20110223942 A1 (“Xu”)

With regard to claims 1 and 6, while Wehmeier discloses a communication method (and related access network device of Claim 6), comprising:	receiving, by an access network device from a core network device, a first group identifier of a first terminal group and an identifier of a terminal comprised in the first terminal group (Wehmeier at ¶61 where the core network sends paging group and associated terminal identifiers to a node);	and sending, by the access network device, the first group identifier …of the first terminal group to the terminal comprised in the first terminal group (Wehmeier Id., where a message is sent to the terminal assigning the terminal to a group);
Wehmeier does not explicitly state that which is known in the art of communications as taught by Xu .Xu  discloses: 
[sending] and a second group identifier	wherein the first group identifier and the second group identifier are used to indicate a paging occasion for the first terminal group, and a paging message for the first terminal group is transmitted on a first physical channel (Xu at ¶6 where in an MTM system a device can belong to multiple paging groups).
Reasons to Combine: Wehmeier and Xu are from similar fields of endeavor in that they relate to assigning paging groups to terminal devices.  As mentioned at ¶7 of Xu, sometime in the case of MTM, Machine to Machine systems, if one page is missed during a long paging cycle the necessary message might not get through.  Therefore there is a need for a second paging cycle to serve as a backup.  “According to the M2M application, the traffic can take place on a time, day, or month basis and good power saving technologies for a communication module are desired. Hence, a longer paging cycle than the predefined paging cycle has been introduced. However, when the paging cycle is increased, the power consumption of the communication module can be reduced. Yet, when the reception of the paging message fails, it may not be possible to receive the paging message until the next paging time. As a result, a paging delay is extended.”  Therefore it would have been obvious to one of ordinary skill in the art who would want to build a backup safety feature into a paging system to not miss pages with only one long paging cycle to assign the same terminal to a second paging group with a different paging cycle.With regard to claims 2 and 7 , Wehmeier in view of Xu discloses the method according to Claim 1 (and related access network device), further comprising:	receiving, by the access network device, the second group identifier from the core network device.With regard to claims 3 and 8 , Wehmeier in view of Xu discloses the method according to Claim 1 (and related access network device),, further comprising:	allocating, by the access network device, the second group identifier to the first terminal group (Xu at ¶6 in light of ¶¶68.69 where the system assigns first and second group identifiers.)With regard to claims 4 and 9, Wehmeier in view of Xu discloses the method according to Claim 1 (and related access network device), further comprising:	sending, by the access network device, an identifier of the first physical channel to the terminal comprised in the first terminal group  (Xu at ¶6 in light of ¶¶68.69 where the system assigns first and second group identifiers.)
With regard to claims 11 and 16 , while Wehmeier discloses a communication method (and related terminal of Claim 16), comprising, comprising:	receiving, by a terminal, a first group identifier … of a first terminal group that are sent by an access network device or a core network device, wherein the terminal is a terminal comprised in the first terminal group (Wehmeier at ¶61 where the core network sends paging group and associated terminal identifiers to a node which are then processed with the groups relayed by the node to the terminals);
Wehmeier does not explicitly state that which is known in the art of communications as taught by Xu .Xu  discloses: 
[receiving] and a second group identifier wherein the first group identifier and the second group identifier are used to indicate a paging occasion for the first terminal group, and a paging message for the first terminal group is transmitted on a first physical channel. (Xu at ¶6 where in an MTM system a device can belong to multiple paging groups).
Reasons to Combine: Wehmeier and Xu are from similar fields of endeavor in that they relate to assigning paging groups to terminal devices.  As mentioned at ¶7 of Xu, sometime in the case of MTM, Machine to Machine systems, if one page is missed during a long paging cycle the necessary message might not get through.  Therefore there is a need for a second paging cycle to serve as a backup.  “According to the M2M application, the traffic can take place on a time, day, or month basis and good power saving technologies for a communication module are desired. Hence, a longer paging cycle than the predefined paging cycle has been introduced. However, when the paging cycle is increased, the power consumption of the communication module can be reduced. Yet, when the reception of the paging message fails, it may not be possible to receive the paging message until the next paging time. As a result, a paging delay is extended.”  Therefore it would have been obvious to one of ordinary skill in the art who would want to build a backup safety feature into a paging system to not miss pages with only one long paging cycle to assign the same terminal to a second paging group with a different paging cycle.With regard to claims 12 and 17 , Wehmeier in view of Xu discloses the method according to Claim 11 (and related terminal), wherein the first group identifier is allocated by the core network device (Wehmeier at ¶61 where the core network sends paging group and associated terminal identifiers to a node);;	and the second group identifier is allocated by the core network device or the access network device (Xu at ¶¶6,7 where in an MTM system a device can belong to multiple paging groups and have them assigned to the terminal device).
Claims  5, 10, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Neighborhood Paging Group Design for Wireless Networks by Wang et al.,  US20100081454A1 (“Wang”)
With regard to claims 5 and 10, while Wehmeier in view of Xu discloses the method according to Claim 1 (and related access network device),
Neither Wehmeier nor Xu explicitly states that which is known in the art of communications as taught by Wang. Wang discloses: further comprising:	broadcasting, by the access network device, an association relationship between the first terminal group and the first physical channel (Wang at ¶¶28-32 where the system broadcasts channel configuration information across the control channel)
Reasons to Combine: Wehmeier and Wang are from similar fields of endeavor, coordinating paging messages.  As one of ordinary skill in the art knows signal conditions can fluctuate wildly.  Sometimes it is necessary for a terminal to change channels for better reception.  Accordingly it would have been obvious to one of ordinary skill in the art to combine Wang with Wehmeier to broadcast paging channel information for channel setup/acquisition purposes.
With regard to claims 13 and 18, while Wehmeier in view of Xu discloses the method according to Claim 11 (and related terminal),
Neither Wehmeier nor Xu explicitly states that which is known in the art of communications as taught by Wang. Wang discloses: further comprising: wherein the terminal receives an identifier that is of the first physical channel and that is sent by the core network device or the access network device (Wang at ¶¶28-32 where the system broadcasts channel configuration information across the control channel)
	or the first physical channel is agreed on in advance;	or an association relationship between the first terminal group and the first physical channel is broadcast in an area served by the access network device.
Reasons to Combine: Wehmeier and Wang are from similar fields of endeavor, coordinating paging messages.  As one of ordinary skill in the art knows signal conditions can fluctuate wildly.  Sometimes it is necessary for a terminal to change channels for better reception.  Accordingly it would have been obvious to one of ordinary skill in the art to combine Wang with Wehmeier to broadcast paging channel information for channel setup/acquisition purposes;

Claims  14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wehmeier in view of Xu and further in view of  “Wireless Paging Method” by Yang US-20080032713-A1
With regard to claims 14 and 19, while Wehmeier in view of Xu discloses the method according to Claim 11 (and related terminal),
Neither Wehmeier nor Xu explicitly states that which is known in the art of communications as taught by Yang. Yang discloses further comprising:	receiving, by the terminal, a priority that is of the first terminal group and that is sent by the core network device (Yang at ¶46 where the system has received information regarding the priority of paging groups and applies it.);	and receiving, by the terminal, the priority sent by the access network device or the priority broadcast in an area served by the access network device (Yang at ¶46 where the system has received information regarding the priority of paging groups and applies it.);	wherein the priority is used to determine whether the paging message for the first terminal group is preferentially transmitted on the paging occasion (Yang at ¶46 where the system has received information regarding the priority of paging groups and applies it.).
Reasons to Combine: Wehmeier and Yang are from similar fields of endeavor, coordinating paging messages. It is understood that some messages are more important than others, e.g., emergency notifications versus normal personal business.  In a combination it is understood that the priority techniques used at the basestation level would be incorporated at the terminal level here.  Accordingly it would have been obvious to one of ordinary skill in the art to combine Yang with Wehmeier to prioritize and emergency channel over a non-emergency channel.

Claims  15 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Wehmeier in view of Xu and further in view of  “Conveying Paging Group Information Through Control Channel Transmissions) by Islam et al., US20180199310A1
With regard to claims 15 and 20, while Wehmeier in view of Xu discloses the method according to Claim 11 (and related terminal),
Neither Wehmeier nor Xu explicitly states that which is known in the art of communications as taught by Islam. Islam discloses  further comprising: The method according to claim 11, wherein the method further comprises:	receiving, by the terminal, a modulation and coding scheme that is used for the paging message for the first terminal group and that is sent by the core network device or the access network device, or receiving, by the terminal, a modulation and coding scheme that is used for the paging message for the first terminal group and that is broadcast in an area served by the access network device (Islam at ¶13 where decoding information is passed on the control channel).

Reasons to Combine: Wehmeier and Islam are from similar fields of endeavor, coordinating paging messages. Islam at ¶¶4-6 describes how there is a need to conserve power, specifically how power can be wasted if the terminal doesn’t know exactly how to decode any of the given individual beams.  Therefore decoding information is sent over on the control channel to solve this.  Accordingly it would have been obvious to one of ordinary skill in the art to combine Islam with Wehmeier to conserve power in this manner. 

Documents Considered but not Relied Upon
The documents below were considered.
A. “Paging Collision Resolution Method For Dual Sim Card Terminal And A Dual Sim Card Terminal” by Han US-20180042054-A1 
	Describes how to resolve which paging message takes priority (see Claims 14 and 19).  However a round robin scheduler is used.  There is not a preset priority as in the claims

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642